Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Agrawal et al. (US 2011/0132620) and the WIPO document to Packers Plus Energy Services Inc. (WO 2015066820).
The prior art of record fails to disclose, alone or in combination, the key features of “placing a dissolvable untethered object, comprising an internal cavity and a fluid entry point inside a well fluid, wherein the fluid entry point includes one or more capillarity holes” and “each of the average hole diameter of the one or more capillarity holes is not modified by the filling of the internal cavity of the dissolvable untethered object” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “a dissolvable untethered object including: an internal cavity; and a fluid entry point; wherein the fluid entry point includes one or more capillarity holes, having each an average hole diameter, wherein each of the average hole diameter of the one or more capillarity holes is not modified by the filling of the internal cavity of the dissolvable untethered object” in combination with the other limitations currently presented in the combination of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676